BORGWARNER DIVERSIFIED TRANSMISSION PRODUCTS INC., MUNCIE PLANT RETIREMENT SAVINGS PLAN (As Amended and Restated Effective as of January 1, 2006) TABLE OF CONTENTS Page ARTICLE 1INTRODUCTION1 Section 1.01Establishment, Effective Date and Title of Plan1 Section 1.02Purpose of Plan1 Section 1.03Intent of Plan1 ARTICLE 2DEFINITIONS1 Section 2.01Actual Deferral Percentage2 Section 2.02Administrative Services Provider2 Section 2.03After-Tax Contributions2 Section 2.04Authorized Leave of Absence2 Section 2.05Before-Tax Contributions2 Section 2.06Beneficiary2 Section 2.07Code2 Section 2.08Collective Bargaining Agreement2 Section 2.09Committee2 Section 2.10Common Stock3 Section 2.11Company3 Section 2.12Company Matching Contributions3 Section 2.13Company Retirement Account3 Section 2.14Company Retirement Contributions3 Section 2.15Compensation3 Section 2.16Corporation4 Section 2.17Effective Date4 Section 2.18Eligible Employee4 Section 2.19Employee4 Section 2.20Employment Commencement Date5 Section 2.21ERISA5 Section 2.22Forfeiture5 Section 2.23Highly Compensated Employee5 Section 2.24Hour of Service5 Section 2.25Investment Funds or Funds5 Section 2.26Local 287 Investment Plan5 Section 2.27Normal Retirement Date5 Section 2.28One Year Period of Severance6 Section 2.29Participant6 Section 2.30Payroll Period6 Section 2.31Permanent Disability6 Section 2.32Plan6 Section 2.33Plan Administrator6 Section 2.34Plan Year6 Section 2.35Reemployment Commencement Date6 Section 2.36Related Employer6 Section 2.37Retiree Health Account6 Section 2.38Retirement Income Program7 Section 2.39Rollover Contributions7 Section 2.40RSP Account7 Section 2.41Savings Account7 Section 2.42Severance from Service Date7 Section 2.43Trust8 Section 2.44Trustee8 Section 2.45Union8 Section 2.46Unvested Portion8 Section 2.47Valuation Date8 Section 2.48Vested Portion8 Section 2.49Year of Vested Service9 ARTICLE 3PARTICIPATION9 Section 3.01Commencement of Participation in Company Retirement Account and Savings Account9 Section 3.02Commencement of Participation in the Retiree Health Account11 Section 3.03Participation After One Year Period of Severance11 Section 3.04Participation Upon Return from Authorized Leave of Absence (Including Layoff Status with Recall Rights)11 Section 3.05Participation By Employees Hired Pursuant to Special Agreement Between the Company and the Union Dated February 14, 199412 Section 3.06Designation of Beneficiary12 Section 3.07Transfer from and to a Tax-Qualified Defined Benefit Pension Plan or Tax-Qualified Defined Contribution Plan of a Related Employer.12 ARTICLE 4CONTRIBUTIONS TO COMPANY RETIREMENT ACCOUNT13 Section 4.01Regular Company Retirement Contributions13 Section 4.02Retroactive Company Retirement Contributions14 Section 4.03Company Retirement Contributions for Participants who are on Layoff15 Section 4.04Company Retirement Contributions for Participants who are on Sick Leave15 Section 4.05Company Retirement Contributions for Participants who suffer a Permanent Disability15 Section 4.06Company Retirement Contributions for Participants who are on Military Leave16 ARTICLE 5CONTRIBUTIONS TO SAVINGS ACCOUNT16 Section 5.01Authorization of Before-Tax Contributions.16 Section 5.02Authorization of After-Tax Contributions18 Section 5.03Before-Tax Contribution and After-Tax Contribution Deductions18 Section 5.04Change in Rate of Before-Tax Contributions and After-Tax Contributions18 Section 5.05Suspension/Resumption of Before-Tax Contributions and After-Tax Contributions18 Section 5.06Company Matching Contributions to Savings Account18 ARTICLE 6CONTRIBUTIONS TO RETIREE HEALTH ACCOUNT19 Section 6.01Authorization of Before-Tax Contributions19 Section 6.02Amount of Company Matching Contributions to a Participant’s Retiree Health Account20 Section 6.03Retroactive Company Retiree Health Account Contributions20 ARTICLE 7LIMITATIONS ON CONTRIBUTIONS TO THE PLAN21 Section 7.01Limitation on Amount of Company Retirement Contributions and Company Matching Contributions21 Section 7.02Yearly Limitations on Before-Tax Contributions22 Section 7.03Maximum Annual Additions to RSP Account22 Section 7.04Prior Year ADP Testing23 Section 7.05ACP Testing24 ARTICLE 8ROLLOVER AND TRANSFER CONTRIBUTIONS24 Section 8.01Transfer of Assets24 Section 8.02Rollover and Direct Transfer Contributions25 Section 8.03Transfer of Local 287 Investment Plan Account to the Plan25 Section 8.04Transfer of Employment Within the Company25 ARTICLE 9INVESTMENT OF ACCOUNTS26 Section 9.01Establishment of Funds26 Section 9.02Investment in Funds26 Section 9.03Investment of RSP Account26 Section 9.04Investment of Company Matching Contributions Made in Common Stock26 Section 9.05Change in Participant’s Investment Election of Future Contributions28 Section 9.06Change in Participant’s Investment Election on the Balance of the Participant’s Account28 Section 9.07Voting of the BorgWarner Inc. Stock Fund28 Section 9.08Tender Offers for Common Stock29 Section 9.09Other Rights in the BorgWarner Inc. Stock Fund30 Section 9.10Limitation of Liability of Fiduciaries30 Section 9.11Method of Valuation of RSP Account31 Section 9.12Forfeitures31 Section 9.13Date of Adjustments31 ARTICLE 10LOANS AND IN-SERVICE WITHDRAWALS31 Section 10.01Loans to Participants31 Section 10.02Withdrawals from Balance in the Participant’s Savings Account Attributable to After-Tax Contributions, Rollover Contributions, and Amounts Transferred to the Savings Account Pursuant to Sections 8.01 or 8.0333 Section 10.03Withdrawals from Balance in the Participant’s Savings Account Attributable to Before-Tax Contributions—Participants Over Age Fifty-Nine and One Half (59½)34 Section 10.04Withdrawals from Balance in the Participant’s Savings Account Attributable to Before-Tax Contributions—Hardship Withdrawals For Participants Under Age Fifty-Nine and One Half (59½)34 Section 10.05General In-Service Withdrawal Rules36 ARTICLE 11ELIGIBILITY FOR BENEFITS36 Section 11.01Benefits Upon Severance from Employment (Except by Reason of Death)36 Section 11.02Benefits Upon Death of Participant (Prior to Commencement of Installment Distributions)36 Section 11.03Determination of Retiree Health Account Benefits37 Section 11.04Amendment to Vesting Schedule38 Section 11.05Period of Severance38 ARTICLE 12DISTRIBUTION OF BENEFITS39 Section 12.01Request for Distribution39 Section 12.02Methods of Distribution39 Section 12.03Treatment of Company Retirement Account and Savings Account in Installment Distributions42 Section 12.04Commencement of Distribution42 Section 12.05Deferral of Distribution – Minimum Required Distributions45 Section 12.06Distribution to Alternate Payee Pursuant to Qualified Domestic Relations Order48 Section 12.07Direct Rollovers48 Section 12.08Suspension of Benefits Upon Reemployment of Participant50 Section 12.09Payment of Benefits from Retiree Health Account50 ARTICLE 13THE TRUST51 Section 13.01Establishment of Trust51 Section 13.02Appointment of Trustee51 Section 13.03Interest in Fund Governed by Terms of the Plan51 ARTICLE 14ADMINISTRATION51 Section 14.01Allocation of Fiduciary Duties51 Section 14.02Establishment of the Committee52 Section 14.03Appointment and Duties of Plan Administrator52 Section 14.04Powers and Duties of the Committee52 Section 14.05The Committee Direction on Payments53 Section 14.06Actions by the Committee53 Section 14.07No Compensation54 Section 14.08Records of the Committee54 Section 14.09Information from Participant54 Section 14.10Notification of Participant’s Address54 Section 14.11Claims Procedure54 Section 14.12Qualified Domestic Relations Order Procedure56 Section 14.13Expenses57 ARTICLE 15GENERAL PROVISIONS57 Section 15.01Nonalienation of Benefits57 Section 15.02Payment to Incapacitated Participant or Beneficiary57 Section 15.03Payment Because of Inability to Locate Participant or Beneficiary57 Section 15.04Actions by the Committee58 Section 15.05Plan for Exclusive Benefit of Participant and Beneficiary59 Section 15.06No Contract of Employment59 Section 15.07Indemnification of the Committee and Plan Administrator59 Section 15.08Change in Business59 Section 15.09USERRA59 Section 15.10Plan Administered According to Law59 Section 15.11Gender, Number and Context59 Section 15.12Qualification Intended60 Section 15.13Amendment and Restatement of the Plan Conditioned Upon Qualification60 Section 15.14Top Heavy Plan Provisions60 ARTICLE 16AMENDMENTS AND TERMINATION60 Section 16.01Corporation’s Right to Amend Plan60 Section 16.02Termination of Plan or Discontinuance of Contributions61 Section 16.03Distribution on Termination of
